Mr. Chief Justice del Toro
delivered the opinion of the court.
This appeal presents the question of the authority of a district court -to order an attachment to secure the effectiveness of its judgment after that judgment, on which the order was based, had been appealed from.
The District Court of San Juan, Section One, which had granted an attachment in such circumstances at the instance of the plaintiff, dissolved the attachment later on motion by the defendant on the ground that it had acted without jurisdiction. The plaintiff appealed and while the appeal was pending this court disposed of the appeal taken in the principal action by reversing the judgment and remanding the case for a new trial. No. 2486, Gandía v. Stubbe, ante, page 104.
This being so, the structure of this appeal collapses of its own weight. There is no judgment. Therefore, the question submitted being merely academical, we should not consider it. The appeal is dismissed.

Appeal dismissed.

Justices Wolf, Aldrey and Hutchison concurred.